Citation Nr: 0614944	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor child, DD (initials).  


REPRESENTATION


Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
September 1991.  The appellant is the mother and guardian of 
the veteran's minor child, DD.  There is evidence in the 
claims file that the veteran may have returned to active 
duty.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2001 administrative decision of 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that denied the appellant's claim for an 
apportionment of the veteran's compensation benefits on 
behalf of his minor child, DD, finding that the veteran 
reasonably provides support for such minor child.  The 
appellant perfected an appeal of that decision.  

When this matter was last before the Board in July 2003, it 
was remanded to the RO for further development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in January 2006.  The case was returned to the Board and is 
now ready for further appellate review.  


FINDINGS OF FACT

1.  The appellant is the spouse of the veteran and the mother 
and legal guardian of his minor child, DD.

2.  The veteran has been receiving VA disability compensation 
benefits at a combined disability rate of 10 percent, 
effective from November 1995; his award does not include 
additional benefits for dependents.

3.  The veteran, who is not residing with the appellant and 
his minor child, DD, is reasonably discharging his 
responsibility for child support.

4.  The appellant has not demonstrated financial hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor child, DD, have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.159, 3.450, 
3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001). Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claim of 
entitlement to apportionment of the veteran's disability 
compensation benefits on behalf of the veteran's child, the 
Board finds that compliance with the VCAA has been satisfied.  
Specifically, by the March 2001 administrative decision, the 
February 2002 statement of the case, January 2003 Board 
remand, January 2006 supplemental statement of the case, and 
December 2000 and April 2003 development letters to the 
appellant, the appellant was provided sufficient notification 
as to the actions taken by VA, the laws and regulations 
governing the appeal, the type of evidence necessary to 
substantiate the claims, and the relative responsibilities of 
the appellant and the veteran to provide evidence versus the 
responsibility of VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In that regard, the Board finds further that the contested 
claims procedures codified at 38 U.S.C.A. § 7105A(b) (West 
2002) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 
through 20.504 (2005) have been substantially complied with.  

That is, as outlined above, the RO has provided both the 
appellant and the veteran with the notices required with 
respect to the claim.  There is no reasonable possibility 
that there is outstanding and available evidence that has not 
been obtained.  Therefore, no further development is 
warranted because there is sufficient evidence to render a 
decision on this matter and all required procedures have been 
followed with respect to simultaneously contested claims.  



Analysis

When the veteran is not residing with his or her spouse, or 
when the veteran's dependent children are not in his or her 
custody, all or any part of the compensation benefits payable 
may be apportioned as may be prescribed by the Secretary.  
38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, pension may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a) (2005).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2005).

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The evidence before the Board supports the following factual 
background:  

In July 1996, the veteran was awarded service-connected VA 
disability compensation benefits at a combined disability 
rate of 10 percent, effective from November 1995.  His award 
of benefits did not include additional benefits for his minor 
child, DD.  The appellant is the spouse of the veteran, and 
the mother and guardian of DD.  She has been separated from 
the veteran throughout this appeal.

In September 2000, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her on behalf of the veteran's minor child, DD.  
She asserted that the veteran's minor child, DD, has a 
lifelong disability and that her income is not enough to meet 
their needs.  When she filed her notice of disagreement in 
March 2001, she asserted that the veteran had not made child 
support payments to her since February 2001.  In April 2001, 
she provided evidence that she had been late on her rental 
payments, and argued that she was on the verge of 
homelessness.  

Pursuant to development requested by the Board, a letter was 
directed to the appellant in April 2003, regarding whether an 
undue hardship has been imposed upon DD.  The letter 
requested that the appellant complete an Income-Net Worth and 
Employment Statement and a Financial Status Report.  The 
appellant returned the completed documents in May 2003.  

In the Financial Status Report dated in April 2003, the 
appellant indicated that she had been employed as a "medical 
collector" since June 2000.  She indicated that the veteran 
had returned to active duty in the U.S. Army.  She indicated 
further that her monthly gross salary was $1,700, and that 
her net take-home pay was $1,400.  She also indicated that 
she received $328 in monthly child support from the veteran, 
for a total monthly net income of $1,728.  She stated that 
her average monthly expenses totaled $1,838, including $655 
per month for rent, $150 for food, $400 for utilities, and 
$584 toward loan payments, including a car loan payment of 
$303.  She indicated that she had assets totaling $,3500 
consisting of a 1994 vehicle, and debts totaling $5,515.  She 
stated that she had to borrow money from her parents and 
other sources when the veteran re-enlisted because she did 
not receive child support for seven months to one year.

As indicated above, the RO has denied the appellant's claim 
for an apportionment, finding that the veteran reasonably 
provides support for his minor child, and that the appellant 
did not show that a financial hardship exists.  The Board 
concurs with those findings.

The appellant has argued that the veteran's child support 
payments were in arrears for almost a year, but more recently 
has indicated that the veteran was making payments of $328 
per month on his child support payments.  

The threshold question that must be answered is whether the 
veteran has been reasonably discharging his responsibility 
for the support of his minor child, DD.  If he has not, then 
an apportionment may be made.  It is only at that juncture 
that hardship of the parties can be considered under 38 
C.F.R. § 3.453 (2005) for the purpose of determining the rate 
or amount of apportionment.  [Note:  38 C.F.R. § 3.453 
imposes the standards found in 38 C.F.R. § 3.451 for the 
purpose of determining the rate of apportionment under 38 
C.F.R. § 3.450.].  

As noted above, by the appellant's own admission, the veteran 
is providing at least $328 per month for the support of his 
minor child in the custody of the appellant.  Given the fact 
that his child support payments are almost three times the 
amount of his monthly VA disability compensation that he 
receives based upon a 10 percent disability rating, the Board 
must find that the veteran has been providing support, and 
must further find that the support that he has provided has 
been reasonable.  

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his child, DD.  As such, the criteria for a general 
apportionment under 38 C.F.R. § 3.450 are not met.  

While § 3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his child, § 
3.451 has no such requirement.  Therefore, the Board must 
consider the issue of whether a "special" apportionment which 
may be paid under the circumstances set forth in 38 C.F.R. § 
3.451 is warranted.  

As noted herein above, in order for a special apportionment 
to be warranted, hardship must be shown to exist.  Hardship 
contemplates an inability to pay for essentials such as food, 
clothing, shelter or medical expenses.  Such deprivations are 
not shown in this case.  As noted above, the appellant was 
given an opportunity to provide evidence supporting the 
existence of such a hardship.  The evidence she provided 
shows that she has a regular monthly income from employment 
in addition to the child support payments that she receives 
from the veteran.  She has also shown that she has various 
sources of monetary assistance, particularly from her family, 
and as such, is clearly able to obtain money for the payment 
of expenses for essentials.  While she has argued that the 
veteran has been in arrears for his child support payments, 
she has not provided evidence that she and DD have been 
deprived of food, clothing, or shelter.  Significantly, based 
upon the financial information submitted in May 2003, her 
income alone would provide the necessary funds for those 
basic necessities.  The Board finds that the weight of the 
evidence is against finding that a financial hardship exists.  
Thus, the criteria for the assignment of a special 
apportionment have not been met under 38 C.F.R. § 3.451 
(2005).  Accordingly, for the reasons stated above, the Board 
finds that the evidence is against the grant of an 
apportionment of the veteran's VA compensation benefits.


ORDER

Entitlement to an apportionment of the veteran's VA 
compensation benefits for the support of his minor child, DD, 
is denied.



	                        
____________________________________________
	J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


